Citation Nr: 0404539	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
degenerative joint disease, left shoulder, status post left 
total arthroplasty (minor).

2.  Entitlement to service connection for hypertension, right 
side rib pain, diarrhea, low back pain, right hand numbness, 
a skin disorder, fatigue, and glaucoma.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1969 until 
January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 2002 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.

In correspondence dated in April 2003, the veteran raised the 
issue of entitlement to an earlier effective date for the 
award of a 50 percent evaluation for his degenerative joint 
disease, left shoulder.  Additionally, in October 2003, he 
submitted a claim of entitlement to a total disability rating 
for compensation purposes based on individual 
unemployability.  As these issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and any appropriate adjudicative action warranted.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran was sent notice letters 
dated in October 2002, January 2003 and May 2003.  While such 
letters properly set forth the elements of a service 
connection claim, the criteria necessary to substantiate the 
veteran's increased rating claim were not provided.  
Moreover, none of the notice letters listed all 9 of the 
issues presently on appeal.  Finally, in describing what 
evidence was needed from the veteran, the letters did not 
address all issues on appeal.  For these reasons, the notice 
provided to the veteran fails to satisfy the VCAA and  
Quartuccio.  

More importantly, the Board observes that, in statements 
dated in September 2003 and October 2003, the veteran 
indicated that he was receiving disability benefits from the 
Social Security Administration (SSA).  He did not specify 
what disability he was granted benefits for.  




Due to this uncertainty, and as the documents associated with 
a favorable SSA determination might well shed additional 
light as to one or more of the veteran's current claims, the 
Board finds that it is worthwhile to obtain such evidence.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the SSA 
and obtain a copy of the veteran's 
disability decision, dated sometime after 
April 2003.  Copies of any relevant 
evidence considered in rendering that 
determination should also be acquired.  
If such documents cannot be obtained, 
then the claims file must indicate this 
fact.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case as 
warranted.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

